UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 95-60141



CARLOS BETANCOURT,
                                           Petitioner,

                                versus

IMMIGRATION AND NATURALIZATION
SERVICE,
                                           Respondent.




              Petition for Review of an Order of the
              Immigration and Naturalization Service
                           (A19 864 960)



                          January 16, 1996


Before GARWOOD, WIENER and PARKER, Circuit Judges.*

PER CURIAM:

     Petitioner seeks review of a deportation order entered by the

Board of Immigration Appeals.

                     Facts and Proceedings Below

     Petitioner Carlos Betancourt-Olivares (Betancourt-Olivares),

a native and citizen of Mexico, entered the United States illegally

in 1967 at the age of twenty-one.          He was first deported in

*
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
November of 1971 and was again deported in February of 1972.          He

returned to the United States illegally shortly after his second

deportation and has lived continuously in this country since that

time.

      In an Order to Show Cause dated July 8, 1991, the Immigration

and Naturalization Service (INS) alleged that Betancourt-Olivares

was in violation of 8 U.S.C. Sections 1251(a)(1)(A) & (B) because

he had entered the United States without inspection in 1972 and

because he was excludable at the time of his entry due to his prior

deportations.      Betancourt-Olivares conceded deportability, but

applied for suspension of deportation and voluntary departure. The

Immigration Court denied his request for suspension of deportation

because he failed to prove that his deportation would cause extreme

hardship to himself, his wife, or his ten year-old daughter.          His

request for voluntary departure was granted.        Betancourt-Olivares

appealed the denial of his request for suspension of deportation to

the   Board   of   Immigration   Appeals   (BIA).   The   BIA   affirmed.

Betancourt-Olivares filed a timely petition for review with this

Court.

                                 Discussion

      To be eligible for suspension of deportation pursuant to 8

U.S.C. Section 1254(a)(1), an alien must have (1) been physically

present in the United States for a continuous period of at least

seven years immediately preceding the application; (2) good moral

character; and (3) shown that the deportation would result in

“extreme hardship” to himself or to a citizen or lawful permanent


                                     2
resident    spouse,     parent,       or       child.       8    U.S.C.     §    1254(a)(1);

Hernandez-Cordero v. United States, 819 F.2d 558, 560 (5th Cir.

1987)(en    banc).      The     burden         is   on   the      alien     to   demonstrate

eligibility for a suspension of deportation, and even if the

eligibility requirements are met, the Attorney General retains the

discretion to refuse to suspend deportation.                       Hernandez-Cordero v.

United States, 819 F.2d at 560.                       This Court has likened the

Attorney General’s discretion to suspend deportation to                                     that

exercised    in    dispensing        presidential           pardons.            Id.    at   561.

“Judicial    review     of    such    a    highly        discretionary           decision     is

strictly limited. . . .”          Id.

     The Board of Immigration Appeals (BIA) exercises discretion as

the Attorney General’s delegate and is empowered to decide what

constitutes extreme hardship in each case.                            Id.        The BIA may

narrowly define extreme hardship, and such a narrow interpretation

is consistent with the “exceptional nature of the suspension

remedy.”      INS v. Jong Ha Wang, 101 S. Ct. 1027, 1031 (1981).

Accordingly,      the   BIA’s    substantive1            finding      regarding        extreme

hardship    is    reviewed      under      a       strict       standard    for       abuse   of

discretion.       Hernandez-Cordero v. INS, 819 F.2d at 561-63.                          We may

find that the BIA abused its discretion

     “only in a case where the hardship is uniquely extreme,
     at or closely approaching the outer limits of the most

1
     “Although a court has virtually no substantive review of the
BIA’s ‘extreme hardship’ finding, we may still scrutinize the BIA’s
decision for procedural regularity.” Hernandez-Cordero v. INS, 819
F.2d at 563.    Betancourt-Olivares does not assert that the BIA
failed to satisfy its procedural responsibilities, thus this Court
does not address that matter.

                                               3
     severe hardship the alien could suffer and so severe that
     any reasonable person would necessarily conclude that the
     hardship is extreme.” Id. at 563.

     Betancourt-Olivares has lived in the United States for most of

his adult life, and his wife and two of his children are United

States residents.2   He argues that he would suffer extreme hardship

if he is deported because: it will be difficult to find employment

in Mexico given his age and physical limitations; the adverse

economic conditions in Mexico will make it difficult to support his

family; he would not receive the medical care he requires; and his

close-knit family would be forced to separate when his wife and

children remained in the United States due to their inability to

face the hardships in Mexico.

     Betancourt-Olivares also argues that his wife and daughter3

would face extreme hardship whether they return to Mexico with him

or remain in the United States.   If his wife and daughter remain in

the United States, family separation would be an emotional and

financial strain on them.   Alternatively, if his wife and daughter

return with Betancourt-Olivares to Mexico, they would face even

more difficult hardships.   Betancourt-Olivares’s wife would not be


2
     Betancourt-Olivares’s wife and minor daughter were permanent
legal residents at the time of the BIA decision; his seventeen
year-old son had applied for resident status but was in the United
States illegally.
3
        Betancourt-Olivares does not limit his argument to the
hardships imposed on his wife and daughter. He also claims that
his deportation would cause extreme hardship to his seventeen year-
old resident son.     The Immigration Court properly refused to
consider any hardship to the son, however, because he was present
in the United States illegally at the time of the hearing. See 8
U.S.C. § 1254(a)(1).

                                  4
able to     obtain   employment,   and      his    daughter   would    be   denied

educational opportunities. Although all of the purported hardships

are very real problems likely to befall Betancourt-Olivares and his

family if he is deported, they are exactly the types of hardships

many    aliens   face   on   returning      to    their   native    countries   on

deportation.     Mere economic and social hardship which most aliens

would     experience    upon   return       to    their    native     country   is

insufficient to constitute the “uniquely extreme” hardship this

Court requires to overturn a BIA decision.4               Hernandez-Cordero v.

United States, 819 F.2d at 563; Vargas v. INS, 826 F.2d 1394, 1397

(1987).

       On the record before us, the BIA did not abuse its discretion

in determining that the deportation would not result in extreme

hardship to Betancourt-Olivares or his lawfully resident family.

Accordingly, the BIA did not err in denying Betancourt-Olivares’s

application to suspend deportation.

                                 Conclusion

            For the foregoing reasons, the order of the BIA is

AFFIRMED.




4
       In addition, there are factors which mitigate the above-
mentioned hardships.   Betancourt-Olivares’s mother, two married
children, his sister-in-law, and his father-in-law all live in
Mexico.   He owns property in Mexico, and his lawfully resident
daughter is bilingual. The Immigration Court also found that he is
in relatively good health.

                                        5